DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-21 are objected to because of the following informalities:  Claim 1, line 14 recites the term “be-ing”.  This appears to be a typographical error that should read “being”.  Appropriate correction is required.
Claims 2-21 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite the term “and/or”.  It is unclear as to what would be included or excluded from the claim language with respect to this term because it is unknown whether the device requires both aspects joined by that term (“and” scenario) or if the device requires only one of the aspects joined by that term (“or” scenario).
Claims 2-21 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language, where it should be noted that claims 3 and 7 also individually recite the term “and/or”.  Claims 23-24 are dependent upon claim 22 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigel (US 2016/0185239).
With respect to claim 1, Weigel discloses a fast charging system for electrically driven vehicles, for forming an electrically conductive connection between a vehicle and a stationary charging station (para 0010-0011 and abstract), the fast charging system having a contact device, a charging contact device and a positioning device (para 0010, 0022, and  0057, also see contact device 11 in Fig. 1-2, charging contact device 12 in Fig. 1-4, and positioning device 15 in Fig. 1-2), said contact device or said charging contact device being disposable on a vehicle (para 0012 and 0057), said charging contact device being electrically contacted using the contact device when in a contact position, said contact device being positioned in a longitudinal and/or transverse direction with respect to the charging contact device as well as being moved to the contact position by means of the positioning device (para 0016-0018 and 0058-0059), said charging contact device comprising a charging-contact-element carrier having charging contact elements, said charging contact elements each forming a strip-shaped charging contact surface (para 0010-0011, 0028, 0057, and 0060, also see carrier 31 in Fig. 3-4 and elements 18 in Fig. 4), said contact device comprising a contact element carrier having contact elements, said contact elements each forming a contact surface which are smaller than the charging contact surfaces (para 0010-0011 and 0057, also see carrier 14 in Fig. 1-2 and elements 17 in Fig. 2), said contact elements being electrically contacted with the charging contact elements for forming contact pairs in each instance when in the contact position (para 0010-0011 and 0061), wherein the charging contact surfaces and the contact surfaces are disposed in the longitudinal direction with respect to each other such that a respective physical contact between the charging contact surfaces and the contact surfaces is formed in a defined order at respective longitudinal ends of the charging contact surfaces (para 0010-0011, 0030-0033, and 0061).
With respect to claim 2, Weigel discloses the fast charging system according to claim 1, wherein the contact pairs are formed for power contacts, a signal contact and a protective-ground contact of the fast charging system (para 0032-0033 and 0060-0061).
With respect to claim 3, Weigel discloses the fast charging system according to claim 2, wherein the charging contact surfaces and/or the contact surfaces are disposed such in the longitudinal direction with respect to each other that first the protective-ground contact, then the power contacts and then the signal contact are formed (para 0032-0033 and 0060-0061).
With respect to claim 7, Weigel discloses the fast charging system according to claim 2, wherein the charging contact surfaces and/or the contact surfaces are disposed in the longitudinal direction with respect to each other such that the protective-ground contact and a power contact or the signal contact and a power contact can be formed first (para 0020, 0031-0033, and 0061).
With respect to claim 8, Weigel discloses the fast charging system according to claim 1, wherein the charging contact elements are realized as conductor strips, said conductor strips being disposed parallel to each other and in the direction of a longitudinal axis of the charging-contact-element carrier (para 0028, 0057, and 0060, also see elements 18 in Fig. 4 as well as the perspective of Fig. 3).
With respect to claim 9, Weigel discloses the fast charging system according to claim 8, wherein the contact elements are disposed in at least one plane which extends orthogonally to the longitudinal axis when in the contact position (para 0010-0011 and 0057-0059, also see elements 17 in Fig. 2).
With respect to claim 10, Weigel discloses the fast charging system according to claim 9, wherein the contact elements are disposed in an additional plane which extends orthogonally to the longitudinal axis when in the contact position, said planes being distanced from each other in the direction of the longitudinal axis, contact elements for forming power contacts being disposed in the plane and the additional plane, respectively (para 0010-0011 and 0057-0059, also see elements 17 in Fig. 2 as well as the perspective view of Fig. 5-6).
With respect to claim 11, Weigel discloses the fast charging system according to claim 1, wherein the contact elements are formed in the shape of bolts (para 0019 and 0061).
With respect to claim 12, Weigel discloses the fast charging system according to claim 1, wherein the contact surface is punctiform (para 0019, 0028, and 0063).
With respect to claim 13, Weigel discloses the fast charging system according to claim 1, wherein the contact device and the charging contact device each comprise a vertical axis, said respective vertical axes aligning flush when in the contact position (para 0059-0061).
With respect to claim 14, Weigel discloses the fast charging system according to claim 13, wherein a guiding device positions the respective vertical axes in a shared alignment when guiding the contact device and the charging contact device together (para 0059 and 0067, also see para 0014-0015 and 0018).
With respect to claim 15, Weigel discloses the fast charging system according to claim 1, wherein the fast charging system comprises a guiding device for guiding the contact device or the charging contact device to the contact position, the guiding device being realized such that when guiding the contact device and the charging contact device together, a physical contact between the contact elements and the charging contact elements is prevented before the contact position is attained (para 0059 and 0065-0066, also see para 0014-0015 and 0018).
With respect to claim 16, Weigel discloses the fast charging system according to claim 1, wherein the contact device is disposed on a vehicle roof and the charging contact device is disposed on a stationary charging station or vice versa (para 0012 and 0057).
With respect to claim 17, Weigel discloses the fast charging system according to claim 1, wherein the charging-contact-element carrier forms a receiving opening for the contact element carrier, said contact element carrier being inserted into the receiving opening of the charging-contact-element carrier (para 0024-0025 and 0060-0061).
With respect to claim 18, Weigel discloses the fast charging system according to claim 1, wherein the contact element carrier forms a receiving opening for the charging-contact-element carrier, said charging-contact-element carrier being inserted into the receiving opening of the contact element carrier (para 0006, 0011-0013, and 0063, also see para 0024-0025 and 0060-0061).
With respect to claim 19, Weigel discloses the fast charging system according to claim 17, wherein the receiving opening forms a guide for the contact element carrier or the charging-contact-element carrier when guiding the contact element carrier and the charging-contact-element carrier together (para 0059 and 0067, also see para 0014-0015 and 0018).
With respect to claim 20, Weigel discloses the fast charging system according to claim 1, wherein the charging-contact-element carrier is formed as a longitudinal roof-shaped rail which is disposed in a moving direction of the vehicle (para 0012 and 0027).
With respect to claim 21, Weigel discloses the fast charging system according to claim 1, wherein the positioning device comprises a pantograph or a rocker by means of which the contact device is positioned in a vertical direction with respect to the charging contact device (para 0015-0017).
With respect to claim 22, Weigel discloses a method for forming an electrically conductive connection between a vehicle and a stationary charging station for a fast charging system for electrically driven vehicles (para 0010-0012 and abstract), the fast charging system having a contact device, a charging contact device and a positioning device (para 0010, 0022, and  0057, also see contact device 11 in Fig. 1-2, charging contact device 12 in Fig. 1-4, and positioning device 15 in Fig. 1-2), said charging contact device being electrically contacted using the contact device when in a contact position, said contact device being positioned in a longitudinal and/or transverse direction with respect to the charging contact device as well as being moved to the contact position by means of the positioning device (para 0016-0018 and 0058-0059), said charging contact device comprising a charging-contact-element carrier having charging contact elements, said charging contact elements each forming a strip-shaped charging contact surface (para 0010-0011, 0028, 0057, and 0060, also see carrier 31 in Fig. 3-4 and elements 18 in Fig. 4), said contact device comprising a contact element carrier having contact elements, said contact elements each forming a contact surface which is smaller than the charging contact surfaces (para 0010-0011 and 0057, also see carrier 14 in Fig. 1-2 and elements 17 in Fig. 2), said contact elements being electrically contacted with the charging contact elements for forming contact pairs in each instance when in the contact position (para 0010-0011 and 0061), wherein at least one charging contact surface is contacted with a contact surface at a longitudinal end of the charging contact surface, said charging contact surfaces and the contact surfaces being disposed such in the longitudinal direction with respect to each other that when guiding the charging contact surfaces and the contact surfaces together, first the protective-ground contact, then the power contacts and then the signal contact is formed (para 0030-0033 and 0060-0061, also see para 0010-0011).
With respect to claim 23, Weigel discloses the method according to claim 22, wherein when the charging contact surfaces and the contact surfaces are separated, first the signal contact, then the power contact and then the protective-ground contact are disconnected (para 0031 and 0061).
With respect to claim 24, Weigel discloses the method according to claim 22, wherein the charging contact surfaces and the contact surfaces are disposed in the longitudinal direction with respect to each other such that a respective physical contact between the charging contact surfaces and the contact surfaces is formed in a defined order at respective longitudinal ends of the charging contact surfaces (para 0010-0011, 0030-0033, and 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weigel (US 2016/0185239) in view of Kilic (US 2018/0001777).
With respect to claim 4, Weigel discloses the fast charging system according to claim 2, wherein the height of the charging contact surface for forming the protective-ground contact each protrude beyond the heights of the remaining charging contact surfaces (para 0011, 0020, 0031, 0061, and 0063).
However, Weigel does not expressly disclose wherein certain longitudinal ends of the charging contact surface protrude beyond the longitudinal ends of the other charging contact surfaces in the longitudinal direction.
Kilic discloses a charging station for a vehicle and includes the use of different sizes and lengths of contacts (para 0050-0051, also see para 0044-0048), in order to assist in the order of the electrical connections, which in turn helps improve safety during operation of the device.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular lengths/protrusions for the longitudinal ends of the charging contact surfaces in relation to one another in the device of Weigel, as did Kilic, so that the desired order of the electrical connections could be further assisted, which in turn would help improve safe operation of the device.
With respect to claim 5, Weigel discloses the fast charging system according to claim 2, wherein the heights of the charging contact surface for forming the power contact each protrude beyond the heights of the charging contact surface for forming the signal contact (para 0011, 0020, 0031, 0061, and 0063).
However, Weigel does not expressly disclose wherein certain longitudinal ends of the charging contact surface protrude beyond the longitudinal ends of another charging contact surface in the longitudinal direction.
Kilic discloses a charging station for a vehicle and includes the use of different sizes and lengths of contacts (para 0050-0051, also see para 0044-0048), in order to assist in the order of the electrical connections, which in turn helps improve safety during operation of the device.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular lengths/protrusions for the longitudinal ends of the charging contact surfaces in relation to one another in the device of Weigel, as did Kilic, so that the desired order of the electrical connections could be further assisted, which in turn would help improve safe operation of the device.
With respect to claim 6, Weigel discloses the fast charging system according to claim 2, wherein the charging contact surface for forming the protective-ground contact is taller than the charging contact surface for forming the power contact, said charging contact surface for forming the power contact being taller than the charging contact surface for forming the signal contact (para 0011, 0020, 0031, 0061, and 0063).
However, Weigel does not expressly disclose wherein certain charging contact surfaces are longer than other charging contact surfaces.
Kilic discloses a charging station for a vehicle and includes the use of different sizes and lengths of contacts (para 0050-0051, also see para 0044-0048), in order to assist in the order of the electrical connections, which in turn helps improve safety during operation of the device.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular lengths/protrusions for the longitudinal ends of the charging contact surfaces in relation to one another in the device of Weigel, as did Kilic, so that the desired order of the electrical connections could be further assisted, which in turn would help improve safe operation of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bedell (US 2017/0080813), McGrath (US 2017/0182898), and Storm (US 2016/0130851).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859